DETAILED ACTION
This Office action is in response to the election filed on 05 December 2022.  Claims 1-20 are pending in the application. Claim 17 has been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Species I with traverse in the reply filled 5 December 2022 is acknowledged. Applicant’s arguments, filed 5 December 2022, with respect to the restriction have been fully considered. The applicant argues that the species are not mutually exclusive. However, the Examiner disagrees, since, for example, as shown in Applicant’s figure 2, species I  is mutually exclusive from figure 4 which is drawn to species II. Species II requires an upper portion 150aP of a core region 150a of the vertical memory structure CHa to protrude in the vertical direction Z toward the upper surface of a pad pattern 155a. Figure 5 depicts species III which requires insulating layer 148 to cover at least a portion of the data storage layer 142 and/or the second dielectric layer 143. The insulating layer 148 may have an ‘L’ shape or a shape similar thereto, etc. These species are not obvious variants of each other based on the current record. In the instant case, Species I does not require insulating layer 148 to cover at least a portion of the data storage layer 142 and/or the second dielectric layer 143, wherein the insulating layer 148 may have an ‘L’ shape or a shape while species II requires an upper portion 150aP of a core region 150a of the vertical memory structure CHa to protrude in the vertical direction Z toward the upper surface of a pad pattern 155a. Therefore, each of the species I-IV are mutually exclusive.
The requirement is still deemed proper and is therefore made FINAL.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 18-20 require to have “upper selection gate lines” and “lower erase gate line”, however, the specification does not provide proper antecedent basis for this subject matters.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2-4, 9-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yada et al., US Patent 10381450 B1.
With respect to claim 1, Yada discloses a lower structure (9/10, fig. 24A) including a substrate (9, fig. 24A), and circuit elements (700, fig. 24A) on the substrate (9, fig. 24A); a pattern structure (structure 10 and lowest most 32,46 32, fig. 24A) disposed on the lower structure (9/10, fig. 24A) and including a lower pattern layer (10, fig. 24A), an intermediate pattern layer (lowest most 46, fig. 24A) on the lower pattern layer (10, fig. 24A), and an upper pattern layer (layer 32 above lowest most 46, fig. 24A) on the intermediate pattern layer (lowest most 46, fig. 24A); a stack structure (middle region of stack layers 46 and 32, fig. 24A) including gate layers (46, fig. 24A) and interlayer insulating layers alternately stacked on the pattern structure (structure 10 and lowest most 32,46 32, fig. 24A) in a vertical direction; and a vertical memory structure (58, fig. 24A) penetrating through the stack structure (middle region of stack layers 46 and 32, fig. 24A) in the vertical direction and in contact with the pattern structure (structure 10 and lowest most 32,46 32, fig. 24A), wherein the vertical memory structure (58, fig. 24A) includes, a core region (62, fig. 24A); a channel layer (60, fig. 21D/24A) on a side surface and a bottom surface of the core region (62, fig. 24A); a data storage structure (50, fig. 21D/24A) on an outer side surface and a bottom surface of the channel layer (60, fig. 21D/24A); and a pad pattern (63 and 88, fig. 24A) contacting the channel layer (60, fig. 21D/24A), on the core region (62, fig. 24A), the data storage structure (50, fig. 21D/24A) includes a first dielectric layer (52, fig. 21D/24A), a second dielectric layer (56, fig. 21D/24A) and a data storage layer (54, fig. 21D/24A) between the first dielectric layer (52, fig. 21D/24A) and the second dielectric layer (56, fig. 21D/24A), the first dielectric layer (52, fig. 21D/24A) is adjacent to the gate layers (46, fig. 24A) and the second dielectric layer (56, fig. 21D/24A) is in contact with the channel layer (60, fig. 21D/24A), and an upper end of the data storage layer (54, fig. 21D/24A) and an upper end of the second dielectric layer (56, fig. 21D/24A) overlap an uppermost gate layer (146, fig. 24A) among the gate layers (46, fig. 24A) in a first direction perpendicular to the vertical direction.  
With respect to claim 2, Yada discloses wherein the first dielectric layer (52, fig. 21D/24A) extends to between the uppermost gate layer (146, fig. 24A) and the pad pattern (63 and 88, fig. 24A) from a portion interposed between the uppermost gate layer (146, fig. 24A) and the data storage layer (54, fig. 21D/24A).  
With respect to claim 3, Yada discloses wherein the first dielectric layer (52, fig. 21D/24A) has a first surface and a second surface opposing each other, wherein the first surface is in contact with the data storage layer (54, fig. 21D/24A) and the pad pattern (63 and 88, fig. 24A), and the second surface faces each of the gate layers (46, fig. 24A).  
With respect to claim 4, Yada discloses wherein the channel layer (60, fig. 21D/24A) has a first horizontal thickness in the first direction, and the pad pattern (63 and 88, fig. 24A) has a second horizontal thickness greater than the first horizontal thickness in the first direction (as shown in figure 24A).  
With respect to claim 9, Yada discloses first and second capping insulating layers covering the stack structure (middle region of stack layers 46 and 32, fig. 24A); a contact plug (88 and 63, fig. 24A) penetrating through the first and second capping insulating layers and connected to the pad pattern (63 and 88, fig. 24A); and a bit line connected to the contact plug (88 and 63, fig. 24A).  

With respect to claim 10, Yada discloses a pattern structure (structure 10 and lowest most 32,46 32, fig. 24A); a stack structure (middle region of stack layers 46 and 32, fig. 24A) including gate layers (46, fig. 24A) and interlayer insulating layers spaced apart from each other in a vertical direction, on the pattern structure (structure 10 and lowest most 32,46 32, fig. 24A); a channel hole (49, 13B) penetrating through the stack structure (middle region of stack layers 46 and 32, fig. 24A) in the vertical direction; a core region (62, fig. 24A) extending in the vertical direction, within the channel hole (49, 13B); a channel layer (60, fig. 21D/24A) disposed on a side surface of the core region (62, fig. 24A); a first dielectric layer (52, fig. 21D/24A), a data storage layer (54, fig. 21D/24A) and a second dielectric layer (56, fig. 21D/24A), which are disposed between the channel layer (60, fig. 21D/24A) and the gate layers (46, fig. 24A), the first dielectric layer (52, fig. 21D/24A) being adjacent to the gate layers (46, fig. 24A), and the second dielectric layer (56, fig. 21D/24A) being in contact with the channel layer (60, fig. 21D/24A); and a pad pattern (63 and 88, fig. 24A) disposed on the core region (62, fig. 24A), in the channel hole (49, 13B), and in contact with the channel layer (60, fig. 21D/24A), wherein an uppermost gate layer (146, fig. 24A) among the gate layers (46, fig. 24A) has a first portion and a second portion on the first portion, the uppermost gate layer (146, fig. 24A) has a side surface facing the first dielectric layer (52, fig. 21D/24A), and a first horizontal distance between the side surface of the first portion and an outer side surface of the channel layer (60, fig. 21D/24A) is greater than a second horizontal distance between the side surface of the second portion and an outer side surface of the pad pattern (63 and 88, fig. 24A).  
With respect to claim 11, Yada discloses wherein an upper end of the data storage layer (54, fig. 21D/24A) is located at a level, in the vertical direction, between an upper surface and a lower surface of the uppermost gate layer (146, fig. 24A), and an upper end of the second dielectric layer (56, fig. 21D/24A) is located at a level, in the vertical direction, between the upper surface and the lower surface of the uppermost gate layer (146, fig. 24A).  
With respect to claim 12, Yada discloses wherein an upper end of the first dielectric layer (52, fig. 21D/24A) is positioned at a level, in the vertical direction, higher than the upper surface of the uppermost gate layer (146, fig. 24A).  
With respect to claim 13, Yada discloses wherein the first dielectric layer (52, fig. 21D/24A) has a first surface and a second surface opposing each other, wherein the first surface has a first region in contact with an outer side surface of the data storage layer (54, fig. 21D/24A) and a second region in contact with the outer side surface of the pad pattern (63 and 88, fig. 24A), and the second surface faces the gate layers (46, fig. 24A).  
With respect to claim 14, Yada discloses wherein the core region (62, fig. 24A) further protrudes in the vertical direction toward an upper surface of the pad pattern (63 and 88, fig. 24A) and beyond an upper end of the channel layer (60, fig. 21D/24A), and a lower portion of the pad pattern (63 and 88, fig. 24A) includes a recess portion recessed toward the upper surface of the pad pattern (63 and 88, fig. 24A).  
With respect to claim 15, Yada discloses wherein the pad pattern (63 and 88, fig. 24A) includes silicon having N-type conductivity (column 21, lines 48-64).  
With respect to claim 16, Yada discloses wherein the data storage layer (54, fig. 21D/24A) has a lower end located at a level, in the vertical direction, between an upper surface and a lower surface of a lowermost gate layer (second lowermost 46, fig. 24A) among the gate layers (46, fig. 24A), the second dielectric layer (56, fig. 21D/24A) has a lower end located at a level, in the vertical direction, between the upper surface and the lower surface of the lowermost gate layer (second lowermost 46, fig. 24A), and the first dielectric layer (52, fig. 21D/24A) extends along a sidewall of the channel hole (49, 13B) beyond a level, in the vertical direction, of the lower surface of the lowermost gate layer (second lowermost 46, fig. 24A).  

With respect to claim 18, Yada discloses a substrate (9, fig. 24A); a plurality of word lines (46, fig. 24A) spaced apart from each other in a vertical direction, on the substrate (9, fig. 24A); one or a plurality of upper selection gate lines (upper most 46, fig. 24A) disposed on the plurality of word lines (46, fig. 24A); an upper erase gate line (146, fig. 24A) disposed on the one or the plurality of upper selection gate lines (upper most 46, fig. 24A); a vertical memory structure (58, fig. 24A) penetrating through the plurality of word lines (46, fig. 24A), the one or the plurality of upper selection gate lines (upper most 46, fig. 24A) and the upper erase gate line (146, fig. 24A) in the vertical direction; a contact plug (88 and 63, fig. 24A) electrically connected to the vertical memory structure (58, fig. 24A), on the vertical memory structure (58, fig. 24A); and a bit line disposed on the contact plug (88 and 63, fig. 24A) and electrically connected to the contact plug (88 and 63, fig. 24A), wherein the vertical memory structure (58, fig. 24A) includes a core region (62, fig. 24A), a channel layer (60, fig. 21D/24A) on a side surface and a bottom surface of the core region (62, fig. 24A), a data storage structure (50, fig. 21D/24A) on an outer side surface and a bottom surface of the channel layer (60, fig. 21D/24A), and a pad pattern (63 and 88, fig. 24A) disposed on the core region (62, fig. 24A) and having a lower surface contacting an upper end of the channel layer (60, fig. 21D/24A), the data storage structure (50, fig. 21D/24A) includes a first dielectric layer (52, fig. 21D/24A), a second dielectric layer (56, fig. 21D/24A) and a data storage layer (54, fig. 21D/24A) between the first dielectric layer (52, fig. 21D/24A) and the second dielectric layer (56, fig. 21D/24A), the first dielectric layer (52, fig. 21D/24A) is adjacent to the gate lines, and the second dielectric layer (56, fig. 21D/24A) is in contact with the channel layer (60, fig. 21D/24A), the first dielectric layer (52, fig. 21D/24A) extends to between the pad pattern (63 and 88, fig. 24A) and the upper erase gate line (146, fig. 24A), the pad pattern (63 and 88, fig. 24A) overlaps an upper end of the data storage layer (54, fig. 21D/24A) and an upper end of the second dielectric layer (56, fig. 21D/24A) in the vertical direction, and a lower surface of the pad pattern (63 and 88, fig. 24A) overlaps the upper erase gate line (146, fig. 24A) in a horizontal direction.  
With respect to claim 19, Yada discloses one or a plurality of lower selection gate lines (lower most 46, fig. 24A) between the substrate (9, fig. 24A) and the plurality of word lines (46, fig. 24A); a lower erase gate line (second lower most 46, fig. 24A) between the one or the plurality of lower selection gate lines (lower most 46, fig. 24A) and the plurality of word lines (46, fig. 24A); and a common source line (61, fig. 24A) disposed between the substrate (9, fig. 24A) and the lower erase gate line (second lower most 46, fig. 24A) and comprised of a lower pattern layer (10, fig. 24A), an intermediate pattern layer (lowest most 46, fig. 24A) and an upper pattern layer (layer 32 above lowest most 46, fig. 24A), wherein the intermediate pattern layer (lowest most 46, fig. 24A) includes a horizontal portion (lowermost 46, fig. 24A) between the lower pattern layer (10, fig. 24A) and the upper pattern layer (layer 32 above lowest most 46, fig. 24A) and a vertical portion extending to between the core region (62, fig. 24A) and the upper pattern layer (layer 32 above lowest most 46, fig. 24A), and an upper end of the vertical portion overlaps the lower erase gate line (second lower most 46, fig. 24A) in the horizontal direction.  
With respect to claim 20, Yada discloses wherein the first dielectric layer (52, fig. 21D/24A) has a first thickness in a horizontal direction at a level, in the vertical direction, lower than the upper end of the data storage layer (54, fig. 21D/24A), and has a second thickness, less than the first thickness, in the horizontal direction at a level, in the vertical direction, higher than the upper end of the data storage layer (54, fig. 21D/24A). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yada et al., US Patent 10381450 B1; in view of Xu et al., US PG pub. 20200111807 A1.
With respect to claim 5, Yada discloses wherein the pad pattern (63 and 88, fig. 24A) and at least a portion of the uppermost gate layer (146, fig. 24A) in the first direction, and the pad pattern (63 and 88, fig. 24A) is in contact with the upper end of the data storage layer (54, fig. 21D/24A), the upper end of the second dielectric layer (56, fig. 21D/24A), and an upper end of the channel layer (60, fig. 21D/24A).  however Yada did not discloses wherein the pad pattern (63 and 88, fig. 24A) overlaps at least a portion of the uppermost gate layer (146, fig. 24A) in the first direction, and the pad pattern (63 and 88, fig. 24A) is in contact with the upper end of the data storage layer (54, fig. 21D/24A), the upper end of the second dielectric layer (56, fig. 21D/24A), and an upper end of the channel layer (60, fig. 21D/24A).  
Xu discloses in figure 3C the pad pattern 328 overlaps a portion of the gate layer 304.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Xu’s contact extending in to a dielectric core so that the pad pattern overlaps a portion of the gate layer since the extending or shorten a contact is would be obvious that changing the shape of the contact are function equal contact pad as Yada’s contact pad therefore such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822